Citation Nr: 0215068	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  96-47 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUES

1.  Entitlement to a higher rating for residuals of fracture 
of the right wrist, initially assigned a 10 percent 
evaluation, effective from June 1995.

2.  Entitlement to a higher rating for residuals of fracture 
of the left ankle, initially assigned a zero percent 
evaluation, effective from June 1995.




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from August 15 to 29, 1954, 
from March 1966 to April 1973, and from June 1973 to 
September 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1995 and later RO rating decisions that granted 
service connection for residuals of fracture of the right 
wrist and assigned a 10 percent evaluation, effective from 
June 1995, and granted service connection for residuals of 
fracture of the left ankle and assigned a zero percent 
evaluation, effective from June 1995.

The veteran underwent a medical examination for VA purposes 
in May 1998.  The report of that examination and statements 
from the veteran constitute a claim for an increased 
evaluation for his vascular disease.  That claim has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  The claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The residuals of fracture of the right wrist have been 
manifested primarily by X-ray findings of slight deformity of 
the distal radius and arthritis, slight weakness, slight 
limitation of palmar flexion and dorsiflexion, and occasional 
painful motion that have produced moderate functional 
impairment since June 1995; malunion or nonunion of the 
radius or symptoms that have produced more than moderate 
functional impairment are not found at any time from June 
1995.

2.  The residuals of fracture of the left ankle have been 
manifested primarily by X-ray findings of slight bulging of 
the distal medial fibular contour, slight limitation of 
motion, and complaints of occasional painful motion that have 
produced moderate functional impairment since June 1995; 
marked limitation of motion or other symptoms that have 
produced more than moderate functional impairment are not 
found at any time from June 1995.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right wrist at any time from 
June 1995 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, 
Codes 5003, 5212, 5215 (2001).

2.  The criteria for a higher rating of 10 percent for 
residuals of fracture of the left ankle from June 1995 are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Code 5271, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for an increased evaluations for residuals 
of fractures of the right wrist and left ankle, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the right wrist and left 
ankle conditions.  He has been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify him of the evidence 
needed to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument.  The 
RO scheduled a hearing for the veteran in August 2002 to 
afford him the opportunity to submit additional evidence.  
This hearing would have provided the RO the another 
opportunity to notify him of the evidence he needed to submit 
to substantiate his claims and the evidence that VA would 
obtain for him, but in correspondence dated in August 2002 
the veteran notified the RO that he would be unable to attend 
the hearing and made statements to the effect that he had no 
additional evidence to submit with regard to the claims being 
considered in this appeal.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claims as required by the VCAA or to give 
him further notice and another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)..  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Entitlement to a Higher Rating for Residuals of Fracture 
of the Right Wrist, Initially Assigned a 10 Percent 
Evaluation, Effective from June 1995

A.  Factual Background

The veteran had active service from August 15 to 29, 1954, 
from March 1966 to April 1973, and from June 1973 to 
September 1990.

Service medical records show that the veteran was treated for 
fracture of the right distal radius.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient reports related to the claims considered in 
this appeal are discussed in the appropriate sections of this 
decision.

A private medical report shows that the veteran was examined 
in July 1996.  This report notes that X-rays of the right 
wrist revealed distinct compression and shortening of the 
spoke with arthritic bulging at the edge.  No other 
abnormalities of the right wrist were noted.

The veteran underwent an examination in November 1996 for VA 
purposes in order to determine the severity of the right 
wrist condition.  He gave a history of fracture of the right 
wrist in 1984.  He reported that he never recovered full 
strength of the wrist.  It was noted that he was right-handed 
and that he had no major complaints with the right wrist.  
Dorsiflexion was to 52 degrees and palmar flexion was to 58 
degrees.  Gross power was 4/5.  X-rays revealed marked 
deformation of the distal radius after oblique fracture with 
periosteal callus, and moderate arthritis between the radius 
and ossa carpal.  The diagnoses were residuals of distal 
radius fracture of the right wrist and posttraumatic radio-
carpal arthritis of the right wrist secondary to the first 
diagnosis.

The veteran underwent an examination in May 1998 for VA 
purposes in order to determine the severity of his right 
wrist condition.  Maximum dorsiflexion of the wrist was 
painfully limited with slightly increased restriction of the 
ranges of motion by pain on use.  Gross power was 4/5.  
Dorsiflexion was to 52 degrees and to 50 degrees after 
limitation by use and pain.  Palmar flexion was to 56 degrees 
and to 52 degrees after limitation by use and pain.  X-rays 
revealed slight deformation of the distal radius after 
oblique fracture (periosteal callus) and moderate arthritis 
between the radius and carpal bones.  The diagnoses were 
residuals of distal fracture of the right wrist and 
posttraumatic radio-carpal arthritis of the right wrist 
secondary to the first diagnosis.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence shows that the veteran is right-hand and that he 
has arthritis of the right wrist that is due to the residuals 
of fracture of the right distal radius of that wrist.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

A 10 percent evaluation is warranted for malunion of the 
radius of the major upper extremity with bad alignment.  A 
20 percent evaluation is warranted for nonunion of the radius 
of the major upper extremity in the upper half.  A 30 percent 
evaluation requires nonunion in the lower half with false 
movement without loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  A 40 percent 
rating is warranted for nonunion in the lower half of the 
radius of the major upper extremity with false movement with 
loss of bone substance and marked deformity.  38 C.F.R. 
§ 4.71a, Code 5212.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

The evidence reveals that the residuals of fracture of the 
right wrist are manifested primarily by X-ray findings of 
slight deformity of the distal radius and arthritis, slight 
limitation of palmar flexion and dorsiflexion, slight 
weakness, and occasional painful motion that produce moderate 
functional impairment.  Those manifestations have been 
present since June 1995 and support the assignment of a 
10 percent evaluation for the right wrist condition under 
diagnostic code 5003 or 5215, but not both because those 
codes consider the same functional impairment.  38 C.F.R. 
§ 4.14 (2001).  The 10 percent evaluation is warranted from 
June 1995, the 10 percent evaluation under diagnostic code 
includes consideration of the provisions of 38 C.F.R. § 4.59, 
and the 10 percent evaluation under diagnostic code 5215 
includes consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in accordance with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evidence does not show the presence of malunion or 
nonunion of the radius or symptoms that have produced more 
than moderation functional impairment at any time from June 
1995.  Hence, the evidence does not support a higher rating 
or "staged rating" in excess of 10 percent at any time 
since then.  Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
rating for the residuals of fracture of the right wrist at 
any time from June 1995, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



II. Entitlement to a Higher Rating for Residuals of Fracture 
of the Left Ankle, Initially Evaluated as Zero Percent 
Disabling, Effective from June 1995

A.  Factual Background

Service medical records reveal that the veteran was treated 
for fracture of the left malleolus of the ankle.

At the November 1996 examination for VA purposes, the left 
ankle condition was evaluated.  He gave a history of fracture 
around 1981.  He complained of occasional pain on exertion 
and of occasional swelling after prolonged sitting or 
standing.  Dorsal flexion was to 12 degrees and plantar 
flexion was to 40 degrees.  Those ranges of motion were 
considered normal by the examiner.  Any motion of the left 
ankle initiated pain in the left calf.  The ankle itself was 
not painful.  X-rays of the left ankle revealed slight 
bulging of the distal/medial fibular contour due to previous 
fracture.  No arthritis was found.  The diagnosis was mild 
residuals of fracture of the left lateral malleolus.

At the May 1998 examination for VA purposes, the veteran's 
left ankle was evaluated.  He complained of pain on exertion 
and activity.  Any motion of the left ankle initiated pain in 
the left calf.  There was no pain in the ankle.  Dorsal 
flexion was to 8 degrees and plantar flexion was to 38 
degrees that the examiner considered to be within normal 
limits.  X-rays of the left ankle showed slight bulging of 
the distal medial fibular contour without any evidence of 
arthritis.  The diagnosis was mild residuals of the left 
lateral malleolus fracture.

A review of the record shows that service connection is in 
effect for the 2 conditions discussed in this appeal.  
Service connection has also been granted for arterial closing 
disease of the left pelvis and leg, stenosis of the coronary 
artery, and stenosis of the right popliteal artery, rated as 
50 percent disabling.


B.  Legal Analysis

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The evidences reveals that the residuals of fracture of the 
left ankle have been manifested primarily by X-ray findings 
of slight bulging of the distal medial fibular contour, 
slight limitation of motion, and complaints of occasional 
painful motion that have produce moderate functional 
impairment since June 1995.  The calf pain of the left leg 
with motion of the left ankle is not a manifestation for 
consideration in the evaluation of the left ankle condition 
because that symptom is contemplated in the evaluation 
assigned for the veteran's arterial disease.  38 C.F.R. 
§ 4.14.  While the reported ranges of motion of the left 
ankle were considered normal by the examiner, the reported 
ranges of motion are not normal when considered with the 
provisions of 38 C.F.R. § 4.71, Plate II.  The Board notes 
that the examinations of the left ankle in 1996 and 1998 
indicate a mild ankle disorder, but the evidence as a whole 
supports the assignment of a 10 percent evaluation for the 
left ankle condition under diagnostic code 5271 or 5284 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the holding of the Court in DeLuca, 8 Vet. App. 
202.  The evidence indicates that this 10 percent evaluation 
for the residuals of the left ankle fracture would best 
represent the veteran's disability picture.  38 C.F.R. § 4.7.

The evidence, however, does not show marked limitation of 
motion or other left ankle symptoms that have produced more 
than moderate functional impairment at any time from June 
1995.  Therefore, the evidence does not support the 
assignment of a rating or "staged rating" in excess of 
10 percent for the residuals of the left ankle fracture at 
any time from June 1995.  Fenderson, 12 Vet. App. 119.

After consideration of all the evidence, the Board finds that 
a higher rating of 10 percent is warranted for the residuals 
of fracture of the left ankle, effective from June 1995.

ORDER

A higher rating for the residuals of fracture of the right 
wrist at any time from June 1995 is denied.

A higher rating of 10 percent for the residuals of fracture 
of the left ankle, effective from June 1995, is granted 
subject to the regulations applicable to the payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

